Name: Decision No 1047/97/EC of the European Parliament and of the Council of 29 May 1997 amending Decision No 1254/96/EC laying down a series of guidelines for trans- European energy networks
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  environmental policy;  energy policy;  oil industry;  electrical and nuclear industries;  European construction
 Date Published: 1997-06-11

 Avis juridique important|31997D1047Decision No 1047/97/EC of the European Parliament and of the Council of 29 May 1997 amending Decision No 1254/96/EC laying down a series of guidelines for trans- European energy networks Official Journal L 152 , 11/06/1997 P. 0012 - 0014DECISION No 1047/97/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 29 May 1997 amending Decision No 1254/96/EC laying down a series of guidelines for trans-European energy networksTHE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular the first paragraph of Article 129d thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the Economic and Social Committee (2),Having regard to the opinion of the Committee of the Regions (3),Acting in accordance with the procedure laid down in Article 189b of the Treaty (4),Whereas the list of projects of common interest needs to be updated periodically in line with developments in interconnected energy networks both inside and outside the European Community and in the light of the process of enlargement and, more generally, the strengthening of energy links with third countries,HAVE ADOPTED THIS DECISION:Article 1 The projects listed in the Annex to this Decision shall added to the indicative list of projects of common interest contained in the Annex to Decision No 1254/96/EC of the European Parliament and of the Council of 5 June 1996 laying down a series of guidelines for trans-European energy networks (5).Article 2 This Decision shall enter into force on the third day following that of its publication in the Official Journal of the European Communities.Article 3 This Decision is addressed to the Member States.Done at Brussels, 29 May 1997For the European ParliamentThe PresidentJ.M. GIL-ROBLESFor the CouncilThe PresidentA. JORRITSMA LEBBINK(1) OJ No C 298, 9. 10. 1996, p. 10.(2) OJ No C 30, 30. 1. 1997, p. 114.(3) OJ No C 116, 14. 4. 1997, p. 96.(4) Opinion of the European Parliament of 12 November 1996 (OJ No C 362, 2. 12. 1996, p. 29), Council common position (EC) No 13/97 of 27 January 1997 (OJ No C 111, 9. 4. 1997, p. 84) and Decision of the European Parliament of 12 March 1997 (OJ No C 115, 14. 4. 1997). Council Decision of 17 April 1997.(5) OJ No L 161, 29. 6. 1996, p. 147.ANNEX TRANS-EUROPEAN ENERGY NETWORKS >TABLE>